The Vice-Chancellor :
This case is very different from the ordinary cases presented by creditors’ bills. The bill, itself, shows that a writ of fieri facias has not been issued since the year one thousand eight hundred and thirty-five ; and, yet, it exhibits a large present amount of property that could be taken under an execution. The defendant is openly doing an extensive business, and in the possession of a large amount of property of his own.
All that the complainant has to do is to issue another writ of fieri facias, and levy. There would seem to be no obstacle in the way of his remedy at law. The motion for a receiver must be denied; but as the bill is still pending, the costs of opposing the motion may abide the event of the suit.